 LAKELAND BUS LINES, INCORPORATED123On the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Lumber and Sawmill Workers Local 2791, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.Sweet Home Veneer, Inc., is an employer within the meaning of Section 2(2)of the Act.3.By invoking and enforcing a rule preventing employees from engaging in unionactivities during nonworking time, thereby interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed by Section 7 of the Act, Respondenthas engaged in unfair labor practices within the meaning of Section 8 (a)( 1 ) of theAct.4.The aforesaid unfair labor practice is an unfair labor practice affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Respondent has not discriminated against Vernon Fagan and Grover Morriswithin the meaning of Section 8(a) (3) of the Act.[Recommendations omitted from publication.]Lakeland Bus Lines, IncorporatedandRobert Gibson.Case No.22-CA-178.July 16, 1959DECISION AND ORDEROn April 2, 1959, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions and modi-fications.2The Trial Examiner found that the discharge of Gibson on June 6,1958, was due to his refusal to waive his claim for back pay under ai The Respondent's request for oral argument is hereby denied because the record, in-cluding the exceptions and the brief, adequately presents the issues and the positions ofthe parties.2 The Respondent contends that the Board should reverse the Trial Examiner's resolu-tions of credibility which were adverse to RespondentHowever, under the rule ofStandard Dry Wall Products, Inc,91 NLRB 544, we find insufficient basis in the recordfor overruling the Trial Examiner in this respect.Nor do we find any prejudicial errorin the various rulings by the Trial Examiner on admissibility of evidence, to which Re-spondent takes exception in its briefFinally,we do not believe that the other mattersraised by the Respondent with regard to the Trial Examiner's alleged lack of objectivityestablish a basis for corrective action by the Board.124 NLRB No. 15. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDTrial Examiner's recommended order in a prior Board proceedingagainst the Respondent (seeLakeland Bus Lines, Incorporated,122NLRB 281). The Respondent contends that such finding does notsupport the Trial Examiner's conclusion that the discharge violatedSection 8(a) (4) of the Act. It is true that that provision of theAct prohibits discharges only for filing charges of unfair labor prac-tices or for testifying in a Board proceeding, and does not in termsoutlaw discharges for demanding compliance with a back-pay award.However, in our opinion, the controversy over back pay, which, as theTrialExaminer found, precipitated Gibson's discharge, was in-extricably intertwined with and derived from his original filing ofcharges against the Respondent and the resultant giving of testimonyin support thereof.Consequently, Gibson's discharge violated Sec-tion 8(a) (4) of the Act. Further, it independently violated Section8 (a) (1) of the Act.Regardless of whether the violation is of Sec-tion 8(a) (4) or 8(a) (1), we would apply the same remedy.ORDER'Upon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Lakeland BusLines, Incorporated, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Threatening to discharge, or discharging, employees or other-wise discriminating against them in their employment, because theyhave filed charges or given testimony under the Act.(b)Requiring as a condition of employment that employees waiveany claim for back pay in a Board proceeding.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act,or to refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert Gibson immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make him whole forthe discrimination against him, as provided in the section of the In-termediate Report entitled "The Remedy." LAKELAND BUS LINES, INCORPORATED125(b)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, reports, andall records necessary to analyze the amount of back pay due under theterms of this Order.(c)Post at its office and garage terminal in Dover, New Jersey,copies of the notice attached hereto marked "Appendix." a Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-second Region, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for a period of 60 days,thereafter in conspicuous places, including all places where notices to.employees are customarily posted.Reasonable steps shall be taken by-the Respondent to insure that said notices are not altered, defaced, or-covered by any other material.(d)Notify the Regional Director for the Twenty-second Region inwriting, within 10 days from the date of this Order, what steps it hastaken to comply therewith.CHAIRMAN LEEDOM and MEMBER RODGERS took no part, in the consid-eration of the above Decision and Order.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Act, as amended,we hereby notify our employees that :WE WILL NOT threaten to discharge, or discharge, or otherwisediscriminate against our employees in their employment,becausethey have filed charges or given testimony under the NationalLabor Relations Act.WE WILL NOT require as a condition of employment that em-ployees waive any claim for back pay in a Board proceeding.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organi-zation, to form labor organizations, to join or assist any labor or-ganization, to bargain collectively through representatives of theirown choosing, or to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act. 1-26DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE, WILL offer to Robert Gibson immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges enjoyed,and make him whole for any loss of pay suffered as a result of thediscrimination.All our employees are free to become or remain members of any labororganization.LAKELAND Bus LINES, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Newark, New Jersey, on various dates between February 5 and12, 1959, on complaint of the General Counsel and answer by Lakeland Bus Lines,Incorporated, herein called the Company or the Respondent.The main issue liti-gated was whether the Respondent had violated Section 8(a)(4) and (1) of the Act.The Respondent filed a brief after the close of the hearing.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTLakeland Bus Lines, Incorporated, a New Jersey corporation with its principalplace of business at Dover, New Jersey, is engaged in the business of operating aninterstate public transit system.During the past year the Respondent, in the courseand conduct of the operation of its interstate public transit system, received grossrevenues from said operations in excess of $200,000. I find that the Respondentis engaged in commerce within the meaning of the Act, and that it will effecuate thepolicies of the Act to assert jurisdiction herein.IL THE UNFAIR LABOR PRACTICERobert Gibson, a busdriver in the employ of the Companysince1952, was dis-charged in June 1957.He filed a chargeagainstthe Company with the NationalLabor Relations Board, alleging that the discharge constituted a violation of Section8(a)(3) of the statute.' In November 1957, he testified at a hearing before a TrialExaminer in support of a complaint issued in that case.The Trial Examiner foundagainst the Company, and pursuant to his recommendation, Gibson was restoredto work on January 28, 1958.He worked until June 6, 1958, when the Companyagain discharged him.The present complaint alleges that the Respondent dischargedhim a second time because he had filed the first charge and testified in the earlierhearing..To prove unlawful motivation inthesecond discharge, the General Counsel in-troduced evidence intended to establish, among other things, that the Companytook steps to fabricate a false record of incompetence against Gibson immediatelyafter his January recall, that it strongly resented his unaltered determination tocompel the Respondent to comply with the back-pay feature of the Trial Examiner'srecommended remedial order in the earlier proceeding, and that company repre-sentatives deliberately conspired to build up a false pretext for Gibson's discharge.1Lakeland Bus Lines, Incorporated,122 NLRB 281. LAIKELAND BUS LINES, INCORPORATED127While denying that the total evidence warrants an inference of unlawful motivationin the discharge, the Respondent affirmatively defends on the ground that it dis-charged Gibson because of an act of insolence and insubordination on June 6, 1958.The Company's buses run between New York City and Dover, New Jersey. OnJanuary 31, 1958, 3 days after he resumed work, Gibson was told by another em-ployee that the bus he was about to take out of New York should not bear a signdirect to Dover but only to an intermediate point.New on the job after a 7-monthabsence, Gibson complied.Miss Churm, a regular passenger, boarded the bus be-lieving it destined for Dover.Gibson advised her of the error, and told her to takethe next bus. She testified that she only "waited a few minutes" and continued herjourney.While waiting for her bus the next morning, Miss Churm chanced tomention the changed destination of her usual bus to another busdriver, Billy Grois.That evening, upon her return to Dover at her regular shour, as she was walking toher car parked at the bus terminal, Billy Grois and his brother Martin, the companymanager, walked towards her and asked her if she would write a complaint aboutGibson.They invited her to come upstairs into the office. She told them she hadnever written a complaint before and did not know how to go about it.The man-ager then told her how to write it; he furnished her the name of the driver, and thenumber of the bus.After she had left the office, Billy Grois followed her and gaveher a complimentary book of 10 free tickets on the Dover-New York run.BillyGrois did not testify.The plant manager testified that he did not urgeMiss Churm to write the complaint.He admitted, however, having told his brotherto bring the lady into the office if she had a "legitimate" complaint; he told her toset down the date, the time of departure, the bus number, and the name of thedriver; he checked the records of the day before to obtain this information; andhe caused his brother to deliver the complimentary tickets.In my opinion, Miss Churm was an absolutely credible witness.Her acquaintancewith the Company's employees is limited to her riding on the buses. She thoughtso little about the minor inconvenience to her that, a week later, she apologizedto Gibson for having written any complaint and offered to write another letter with-drawing it.Flinn, the Company president, attempted to explain away his manager'sconduct in encouraging a passenger to file a complaint against an employee, on theground that it is the Company's policy to require that complaints be in writing.He said this was the policy if the complaint was "worthwhile," and that the Companyusually gives complimentary tickets to regular passengers whenever there is "acomplaint of considerable inconvenience." I can understand such a rule used todiscourage trivial or unfounded complaints. It hardly explains encouragement ofclearly indifferent passengers to come forward and magnify their passing incon-veniences.The manager in turn explained his part in the incident by testifying thathe told Miss Churm there was no way to "penalize" a driver unless a complaintwas in writing.But there was no suggestion in her words or conduct to warrantthe manager's voluntary suggestion of extreme measures. In the end, all the Com-pany ever did about the whole thing was tell Gibson not to take instructions fromother drivers.Considering the relative insignificance of the entire incident at theNew York depot, Miss Churm's unmistakable indifference toward the affair, andthe plant manager's admission of having gone out of his way to assist her to createa record of misconduct by Gibson, I accept completely Miss Churm's version of theevent.She also testified, without contradiction, that while she was writing thecomplaint, one of the two brothers said "they were having trouble with this fellow,they wanted to get him out."The manager did not deny that the statement wasmade; Billy Grois did not testify.Regardless of which of the two brothers voicedthe sentiment, the manager's silence at that time, as a minimum, takes on significance.Flinn took Gibson to a restaurant for a talk on the day of his recall. They dis-cussed the matter of back pay due. Gibson under the Trial Examiner's report.According to Gibson, Flinn said that in his opinion the Company should not beliable for back pay, and Gibson suggested that the employees be made to contribute.2Early in February, Gibson had another conversation with Flinn, in which the back-pay amount again was discussed. Flinn said he wanted "to get this here back pay'business straightened out," and that he would decide the amount due, if any.Gibson said the matter was out of his hands. Flinn then added that Gibson shouldnot "insult his intelligence," and (from Gibson's testimony) "if I started this com-The earlier proceeding named Lakeland Bus Operators' Association, a labor organiza-tion limited to employees of this Respondent, as a respondent also, and the back-payelement of the Trial Examiner's report, later adopted by the Board itself, made both theCompany and this Association jointly liable for payment of lost earnings. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint, I could stop it."Stillaccording to Gibson's version of the conversation,Flinn then said that if Gibson persisted in demanding the back pay, he would findhimself out of a job.Flinn denied having made the direct threat of loss of employment.He recalledhaving had conversations with Gibson, however, and his total testimony is not adenial of having at least discussed the matter of back pay with him.His testimonywas confused with conversations he said he had had with York, the company vicepresident, concerning other conversations York had had with Gibson, discussedbelow.I credit the testimony of Gibson as against that of Flinn as to these conversations.For one thing, Flinn did not deny having expressed resentment over the impositionof back-pay liability upon the Company, nor having told Gibson that, having startedthe original proceeding, Gibson also could, if he so wished, put an end to it.Further,as will appear below, York,also acting on behalf of the Company,attempted toobtain a release from Gibson with respect to the back-pay liability.Equally im-portant on the subject of Flinn's reliability as a witness in this case is the fact thathis testimony on other, perhaps more important matters reveals a clear tendency tocolor facts to an extreme degree .3After his return to work, Gibson voiced his intention of suing the Company andindividual fellow employees for damages which he felt he had suffered in consequenceof the 1957 discharge.When York spoke to him about these plans, Gibson ad-mitted he had consulted a lawyer to bring suit for defamation of character and torecover a sum of $1,000 which the loss of his home had cost him during the periodof unemployment.York counseled him against further litigation,in order thatGibson might live peaceably with his fellow workers and with the Company.Onreconsideration,Gibson decided to abandon any thought of further suits and toldYork of his decision.There is nothing in the testimony of either Gibson or York,relating to their conversations up to this point,indicating that the matter of Gibson'sclaim for back pay was ever mentioned or was at all involved in Gibson's intendedlitigation.A week after their discussions,York presented Gibson with a general release anda check for$100, asking Gibson to sign the release.According to Gibson, Yorktold him that the release included the matter of the back-pay claim.Gibson refusedto sign and York became upset and tore up the papers.York first testified that when he asked Gibson to sign the release, there was nospecific reference to back pay. Later he said he did not recall whether it was men-tioned.The$100 check was admittedly his idea and he explained it by saying hethought it would make the release legal.Because I find York's testimony as to laterevents inherently incredible, and because the voluntary offer of a $100 payment fitsmore logically into an attempt to buy off Gibson's back-pay claim than as part ofa release for a claim whichYorknever recognized as having any substance at all,I credit Gibson's testimony that when asking Gibson to sign the release, Yorkexplicitly stated it involved complete satisfaction of the back-pay claim.Gibsonalso testified that at the time of the release attempt,when York offered him the$100, he added that there would be something more for Gibson at the end of theyear.Yorkcountered this by saying that he had merely advised Gibson that theChristmas bonus would not be prejudiced by the events of the past.I consider thisa weak attempt to evade the direct testimony of Gibson.The chain of related events which led directly to Gibson's discharge on June 6started with an incident that occurred while Gibson was driving a regular run fromDover to NewYorkin the latter part of May 1958.Gibson testified that whileon his run he felt ill because of a "hangover"and made a stop on the way to gethimself an Alka Seltzer.After he had driven the bus about 18 miles, more thanhalf the distance to New York, he decided,for the sake of safety,itwould be bestnot to continue with a bus full of passengers.He signaled a returning empty bus2 For example,although the Respondent made no substantial claim that Gibson wasdischarged for past derelictions of duty, Flinn offered testimony relating to alleged viola-tions of rules by Gibson sometime before his first discharge in 1957.He spoke of "chronicshortages"in Gibson'smoney at the end of the runs.Explaining,Flinn said:"It meansthat every day when he turns in his money he would be short 5, 6, 7, $10, and whichcauses not only the shortage it disrupts the bookkeeping in the Company."He addedthat'the manager on many occasions recommended that Gibson therefore be discharged,but that Flinn never did anything about it.Recalling the manager'ssuggestions ofdisciplinary action, Flinn added "he [Manager Grois]knew I was not going to be per-Funded by suggestions and after a while he ceased making them to me." LAKELAND BUS LINES, INCORPORATED129and asked the driver, Carey, to continue Gibson's run while Gibson returned theempty bus to Dover.When Gibson reached the garage, he checked in sick and wenthome.He returned to work the next day as usual.According to both Carey and Manager Grois, Carey reported the incident to themanager within a few hours.Grois told Vice President York about it 2 days later,and explained his delay by saying he was "a little bit lax, to tell you the truth." Flinntestified that the matter was finally brought to his attenion "several weeks, or 10days" later.He went on to testify that he was very much disturbed about the thing,and therefore spoke to Carey for details "immediately," and then explained that byimmediately he meant "a day or two later." In any event, the Company decideditwas important to have Gibson examined by a physician in order to ascertain hisfitness for continued driving.About June 2, the Company arranged for Dr. Friedland, an internist, to examineGibson.Gibson was told on Tuesday morning, June 3, and he was given the rest ofthe day off to see his own doctor, which he requested he be permitted to do.4 OnWednesday, June 4, by appointment, Gibson appeared at Dr. Friedland's office andwas given, according to the doctor, a thorough examination lasting between 11/2 and2 hours.The doctor told him immediately after the examination that there wasnothing wrong with him, that he was "0. K.," and that the doctor would advisethe Company.From the doctor, Gibson returned to the bus terminal and found that his namewas not listed on the board for a run.He asked Manager Grois to explain; thelatter said he could tell him nothing, but would check with York and Flinn, andadvise Gibson by phone.He never did.On Thursday, Gibson, not working anduncertain of the Company's intentions, telephoned York, who said he planned tospeak to the doctor about 4 p.m., and would call Gibson back in the evening andlet him know "what was what." At 6 p.m. he did so, and advised him to telephoneFlinn at the latter's home at 7 o'clock.Gibson telephoned Flinn's home severaltimes that evening, but Flinn, who was home, refused to speak to him.Asked byMrs. Flinn why so many calls, Gibson explained his anxiety to know about themedical report. She told him Flinn had already received it.The next day, June 6, Gibson appeared at the bus terminal office, and asked tospeak to York.York and Flinn were in an upstairs office working.An office girlwent to the office once or twice to report Gibson's request and each time returnedto advise that York was busy, and that Gibson should return later.Gibson waiteda period of time and insisted he wished to speak to York. Finally, Flinn descendedand told Gibson he had no time then; that Gibson should return an hour or two later.Gibson insisted that the Company tell him what its position was, that it explainwhether he was discharged or not. In his excitement, Gibson suggested otheremployees might need medical attention more than he.With hot words, Flinn saidhe had reached no decision, and insisted he had not yet received a report from thedoctor, and Gibson insisted that Flinn had been advised of the results of theexamination.He added Mrs. Flinn had told him so.With tempers rising, Flinnaccused Gibson of calling him a liar.One word leading to another, their voicesgrowing louder, Flinn seized Gibson's lapel and impelled him towards the door;Gibson raised his hands in defense.By this time both York and Manager Groishad descended from the office; Grois stepped between the two, and turned Gibsontowards the door and :advised him to leave.The last words out of Flinn's mouth ashe argued with Gibson were: "Get out of here . . . you're fired."The principal facts in these related events, which the Respondent's witnesses keptsaying were bom of the "blockout" incident, are not disputed.Gibson felt ill whileatwork; the Company decided to have him examined; he was examined.As towhat was said at the discharge conversation there is also virtually no dispute.TheRespondent's strict defense is a discharge for personal effrontery toward Flinn.Complete appraisal of the record as a whole, however, including particularly cer-tain details in the testimony of the company representatives, reveals persuasivelythatthe Respondent was determined to rid itself of Gibson in any event,and thatany professed indignation by Flinn at Gibson's adamant insistence on June 6 wasbut a pretext seized upon to discharge the man.4 Gibson testified he was not suspended when told of the arrangement for a medicalexamination.Flinn said that he and York had decided Gibson should not drive ; headded, however, that Gibson was given the balance of Tuesday off when he asked for timeto see his own doctor,and was given the time "for this purpose."Thus, there is noevidence Gibson was ever told he was suspended pending the results of Friedland'sexamination.525543-60-vol. 121-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDGibson said he had a "hangover" and there is no evidence to contradict his state-ment.Somehow, essentially by repetitive use of adjectives, Carey, who completedGibson's run that day, and Flinn and York, who heard the story indirectly throughCarey or Manager Grois, it became the "blockout" incident.Carey gave a colorfuldescription of Gibson that day.His words were parroted by the officers. But noneof the passengers who, according to Carey, told him that Gibson had stopped manytimes "to get air," and looked as though he were about "to pass out," were producedaswitnesses.Carey's testimony, therefore, is mostly hearsay.The manager's andYork's apparent indifference at the time of the event-they waited "several weeksor 10 days" before telling Flinn or doing anything about it-strongly indicates thatat the time, at least, they attached little importance to the event.The doctor's com-plete examination showed Gibson to be perfectly well.And finally, when re-tainingDr. Friedland, Flinn admitted that he used the word "blockout" for lackof a better word." I believe Gibson's testimony that he had a hangover, and thatwas all.Equally revealing of the Respondent's determination to paint Gibson in undesirablecolors are Flinn's and York's attempts to make him appear as a possible psychiatriccase requiring extensive further medical examination before it would be safe topermit him to drive.They did their best to say that the doctor's report gave riseto these suspicions.In the attempt, they warped beyond recognition the doctor'stestimony of his telephone conversation after examining Gibson.Gibson told thedoctor he had been discharged from the army for refusing to permit a surgicaloperation on himself.The doctor testified that in his opinion, Gibson might haveconcealed something.He stated unequivocally that this was pure speculation on hispart, that he knew nothing of army regulations or procedures. In any event, inreporting to Flinn on the telephone the day after the examination, and the day beforeGibson was discharged, he said only that Gibson's story of the army discharge gaveindication of possible concealment.There is nothing in the doctor's testimony ofhis having voiced any opinion that the matter suggested mental disturbance or ofadvising further medical examination.Flinn's and York's versions of their talkwith the doctor (both spoke to him on June 5 although the doctor only mentionedhaving spoken to Flinn) would make it appear that the doctor advised psychiatrictests.A close look at the entire testimony, however, shows that in each instance itwas they who injected the idea of a psychiatrist at all.The doctor was completely objective and an absolutely credible witness.He testi-fied he told Flinn on the telephone that Gibson was fit; he added he thought Flinnalso asked whether it was safe to permit Gibson to drive, and that he answered yes.According to Flinn, the doctor said only that he had made the examination buthad not yet made up his report. Flinn continued he then told the doctor: "I'm quiteconcerned about whether or not to use the man pending a complete physicalexamina-tion,a complete research into his condition."Flinn then testified: "He [the doctor]toldme under the circumstances he thought I should wait, as I recall, until theexamination was complete, the work was in." Repeating his story, Flinn phrased it:"He [the doctor] had not made up his complete conclusions, he had not dictated, hehad not done any work on it yet, he had not made his final determinations." 5York said that he called the doctor "to ask him when the report would beforthcoming."His testimony of the doctor's words is an almost unbelievable attemptto befuddle the other's words. "He told me he had checked the general conditionof Gibson, his heart, his reflexes, and. such, mentioned a few medical terms which Iwas not aware of, also indicated that he could not get the patient to cooperate withhim to the extent of determining whether there was anything in his past that couldbe examined in regard to this case. In any case, he said, `it's all inmy report andif you'll read that you'll probably be able to better come to a conclusion.' " In theend, York admitted the doctor told him Gibson was in good physical condition.Flinn hired the doctor to find out whether Gibson was fit to drive; he called thedoctor to learn the results of the examination; the doctor said he reported his findingsas satisfactory.In these circumstances, I can only conclude that both Flinn andYork learned that day that there was no physical impediment to Gibson's continuedA third version by Flinn of the conversation :he told me that he made the examination and he said physically, insofar as hisdetermination has been, he found no trouble with heart, no trouble with this, that.and then lie used the certain medical phrases. I said. "wait a minute, Doctor, Ihave lost you. I can't follow you there." I said, "I had better wait until I canread and digest your report and I hope that when you make it, you will explain toa layman whatsome of these medical terms mean." LAKELAND BUS LINES, INCORPORATED131employment. I do not believe their story about calling only to inquire whether areport would be forthcoming, or about the doctor confusing them with unintelligiblescientific language.More significantly, all this adds up to is that the Respondent did not like the favor-able report.York evaded Gibson's inquiry as to "what was what" by shunting himoff to Flinn.Flinn refused to answer Gibson's phone calls.Meanwhile, withoutany definitive expression of position from his employer, Gibson was kept off bal-ance-neither suspended nor scheduled for any run on the assignment board.Andthe next day, when Flinn was offended by Gibson's insistence that the Company keephim or fire him, and by his assertion that Flinn did have the doctor's report, Gibsonwas telling the truth-and Flinn knew it!I find that the Respondent did not discharge Gibson on June 6 because of the wayin which he spoke to Flinn. I am convinced instead, on the entire record, includingthe Company's attempt to create a record of complaints against its own employee,itsattempt to buy off his claim for back pay, Flinn's direct threat to Gibson thathe would lose his job if he insisted on the full letter of the Board's remedial orderin the previous complaint case, and the patent determination to get rid of him withoutregard to cause, that the Respondent in fact discharged him in retaliation for hishaving brought the original charge against the Company and having testified in sup-port of that case.In reaching this conclusion, I have given no weight to Gibson's claim that afterreinstatement he was not restored to his full seniority, or his testimony that certainprivileges accorded others were denied him. The record as a whole does not supportthese assertions. I have considered the fact that the Respondent recalled him to workshortly after the Trial Examiner recommended his reinstatement in the earlier case,a fact upon which the Company relies strongly as proof of its good intentions. Inthe light of the affirmative evidence, set out above, pointing to unlawful motivationin June 1958, 1 seriously doubt that when the Respondent restored him to work onJanuary 28, 1958, it ever intended in good faith to comply with the reinstatementrecommendation of the Trial Examiner.In conclusion I find that by discharging Gibson on June 6, 1958, the Respondentviolated Section 8(a)(4) and (1) of the statute.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discriminated against Robert Gibson withrespect to his hire and tenure of employment, I will recommend that it be orderedto offer him immediate and full reinstatement to his former or substantially equiva-lent position, without prejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suffered because of thediscrimination against him, by payment to him of a sum of money equal to theamount he normally would have earned as wages from the date of the discharge tothe date of the offer -of reinstatement, less his net earnings during said period, withback pay computed on a quarterly basis in the manner established by the Board inF.W. Woolworth,90 NLRB 289. I will also recommend that the Respondent makeavailable to the Board, upon request, payroll and other records to facilitate thedetermination of the amount due under this recommended remedy.In view of the nature of the unfair labor practices committed, both in this caseand in the preceding unfair labor practice proceeding, the commission of similarand other unfair labor practices reasonably may be anticipated. I shall thereforerecommend that the Respondent be ordered to cease and desist from in any mannerinfringing upon the rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondentisengaged in commercewithinthemeaningof Section 2(6)and (7) of the Act. 132DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By discharging Robert Gibsonthe Respondent has engaged in and is engagingin unfairlabor practices within themeaning of Section 8(a),(4) of the Act.3.By the foregoing conduct the respondent has interfered with,restrained, andcoerced employees in the rights guaranteedin Section7 of the Act and thereby hasengaged in and is engaging in unfairlaborpracticeswithinthe meaning of Section8(a)(1) of the Act.4.The aforesaid unfair laborpractices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and 7 of the Act.[Recommendations omitted from publication.]Jud L.Sedwick, doing business as Armstrong County Line Con-structionandInternational Hod Carriers',Building and Com-mon Laborers'Union of America,Construction General Labor& MaterialHandlers'Local Union No. 1058,AFL-CIO.CaseNo. 6-CA-1254.July 16, 1959DECISION AND ORDEROn April 13, 1959, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.He found further that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended dismissal of such allegations.There-after, the General Counsel filed exceptions to the Intermediate Report,and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor1As no exceptionswere filedto the TrialExaminer's findings that the Respondent vio-lated Section8(a) (1) by interrogatingemployeesas to theirunion activityand threaten-ing them withreprisalstherefor,or to his findings that the Respondentdid not violateSection 8(a) (3) In discharging Dietrick,Myers, Toy,and the two Heplers, we adoptsuch findings,pro forma.124 NLRB No. 12.